DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,390,079. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader version of the patented invention.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,701,436. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader version of the patented invention.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,128,912. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader version of the patented invention.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,388,470. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader version of the patented invention.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,252,468. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader version of the patented invention.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,272,244. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader version of the patented invention.

A comparison is presented below as a sample of the correspondence between the instant application claims and the patented claims:

Instant Application
Patent 10,390,079
1. A set-top box comprising: 
a housing securing a television input, a television output, a processor, memory, and storage therein; 
a busing architecture communicatively interconnecting the television input, the television output, the processor, the memory, and the storage; 
a wireless transceiver associated with the housing and coupled to the busing architecture, the wireless transceiver operable to communicate with a proximate wireless-enabled interactive programmable device; 
the television input configured to receive a source signal from an external source; 
the television output configured to forward a fully tuned signal to a display; 
the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: 
establish a pairing between a proximate wireless-enabled interactive programmable device and the set-top box, 
receive and process virtual remote control functionality input instructions from the proximate wireless- enabled interactive programmable device, 
evaluate the functionality input instructions to assign a meaning, 
generate a command signal, and 
send the command signal to an electronic door locking apparatus, the electronic door locking apparatus being room-collocated with the set-top box.

2. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise instructions that, when executed, cause the processor to receive a status signal from the electronic door locking apparatus, the status signal being relative to a locked/unlocked status of the door.

7. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise instructions that, when executed, cause the processor to: pair with the electronic door locking apparatus coupled to a door.  


1. A set-top box comprising: 
a housing securing a television input, a television output, a processor, memory, and storage therein; 
a busing architecture communicatively interconnecting the television input, the television output, the processor, the memory, and the storage; 
a wireless transceiver associated with the housing and coupled to the busing architecture, the wireless transceiver operable to communicate with a proximate wireless-enabled interactive programmable device; 
the television input configured to receive a source signal from an external source; 
the television output configured to forward a fully tuned signal to a display; and 
the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: 
pair with an electronic door locking apparatus coupled to a door, the door locking apparatus being room-collocated with the set-top box in a hospitality establishment, and 
receive a status signal from the electronic door locking apparatus, the status signal being relative to the open/closed status of the door and locked/unlocked status of the door.

6. The set-top box as recited in claim 1, wherein the processor-executable instructions further comprise instructions that, when executed, cause the processor to: 
specify a search operation to identify a proximate wireless-enabled interactive progra3mmable device, wherein the search operation utilizes the wireless transceiver to wirelessly identify the proximate wireless-enabled interactive programmable device; 
establish a pairing between the proximate wireless-enabled interactive programmable device and the set-top box; 
send formatted parallel audiovisual experience instructions to the proximate wireless-enabled interactive programmable device, wherein the formatted parallel audiovisual experience instructions are configured to provide a downstream parallel experience related to the content on the television; 
provide instructions for virtual buttons on a touch screen display associated with the proximate wireless-enabled interactive programmable device, the virtual buttons being associated with the proximate wireless-enabled interactive programmable device; 
receive and process virtual remote control functionality input instructions from the proximate wireless-enabled interactive programmable device; 
evaluate the functionality input instructions to assign a meaning; 
generate a command signal; and 
send the command signal to the electronic door locking apparatus



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (Pub. No. 2015/0296183).

Regarding claims 1, 19 and 20, Cho teaches a set-top box (400 and 300, Fig. 1) comprising: 
	a housing securing a television input, a television output, a processor, memory, and storage therein;  a busing architecture communicatively interconnecting the television input, the television output, the processor, the memory, and the storage;  a wireless transceiver associated with the housing and coupled to the busing architecture, the wireless transceiver operable to communicate with a proximate wireless-enabled interactive programmable device; the television input configured to receive a source signal from an external source; ([0029]; [0033], where most of the recited elements are inherent of an settop box)
	the television output configured to forward a fully tuned signal to a display (300, Fig. 1; [0030]);
	the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: 
	establish a pairing between a proximate wireless-enabled interactive programmable device and the set-top box (500 remote control is wirelessly paired -connected; [0028]; [0033]; [0036]), 
	receive and process virtual remote control functionality input instructions from the proximate wireless-enabled interactive programmable device ([0028]; [0033]; [0036]; [0042]), 
	evaluate the functionality input instructions to assign a meaning ([0028]; [0033]; [0036]; [0042]), 
	generate a command signal ([0028]; [0033]; [0036]; [0042]), and 
	send the command signal to an electronic door locking apparatus, the electronic door locking apparatus being room-collocated with the set-top box ([0028]; [0033]; [0036]; [0042]).

	Regarding claims 10 and 11, Cho teaches wherein the command signal relates to causing the electronic door locking apparatus to lock/unlock the door ([0028]).

	Regarding claim 14, Cho teaches wherein the display further comprises a device selected from the group consisting of electronic visual display devices and televisions (300, Fig. 1; [0028]; [0030]).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449. The examiner can normally be reached M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR S PARRA/Primary Examiner, Art Unit 2421